Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Eli Mazour on 12/16/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of wireless communication performed by a wireless communication device, comprising:
determining that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS meeting or exceeding a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol, wherein determining that the PTRS will not be transmitted comprises determining that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation; and

wherein the other mapping value is different from the mapping value, and
wherein the PTRS is transmitted based at least in part on the other mapping value. 

2.	(Canceled) 


9.	(Currently Amended) A device for wireless communication, comprising:
	memory; and
	one or more processors coupled to the memory,  wherein the one or more processors are configured to:
determine that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS meeting or exceeding a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol, wherein to determine that the PTRS will not be transmitted, the one or more processors are configured to determine that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation; and
identify, based at least in part on the determination 

wherein the PTRS is transmitted based at least in part on the other mapping value. 

10.	(Canceled)


12.	(Currently Amended) The device of claim 9, wherein the other mapping value is one of a plurality of other mapping values configured on the 

13.	(Currently Amended) The device of claim 9, wherein the mapping value is semi-statically configured on the 

14.	(Currently Amended) The device of claim 9, wherein the other mapping value is identified based at least in part on being configured on the 


16.	(Currently Amended) The device of claim 9, wherein the other mapping value is identified based at least in part on an association table configured on the 

17.	(Canceled)


19-24.	(Canceled)


26-30.	(Canceled)


33.	(Canceled) 


35.	(Canceled)

36.	(New) The device of claim 9, wherein the device is a user equipment (UE).

37.	(New) The device of claim 9, wherein the first DMRS symbol and the second DMRS symbol are in an aggregated slot.

38.	(New) The device of claim 9, wherein the one or more processors are further configured to:
transmit, based on the other mapping value, the PTRS to a base station. 

39.	(New) A non-transitory computer-readable medium comprising one or more instructions stored thereon that, when executed by a device, cause the device to:
determine that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS meeting or exceeding a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol, wherein the one or more instructions, that cause the device to determine that the PTRS will not be transmitted, cause the device to determine that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation; and
identify, based at least in part on the determination that the PTRS will not be transmitted, another mapping value associated with transmitting the PTRS,
wherein the other mapping value is different from the mapping value, and
wherein the PTRS is transmitted based at least in part on the other mapping value.

40.	(New) The non-transitory computer-readable medium of claim 40, wherein the other mapping value is one of a plurality of other mapping values configured on the device. 



42.	(New) The non-transitory computer-readable medium of claim 40, wherein the other mapping value is identified based at least in part on being configured on the device by higher layer signaling. 

43.	(New) The non-transitory computer-readable medium of claim 40, wherein the other mapping value is identified based at least in part on a length of a slot or a number of symbols between symbols associated with a reference signal.

44.	(New) The non-transitory computer-readable medium of claim 40, wherein the other mapping value is identified based at least in part on an association table configured on the device. 

45.	(New) The non-transitory computer-readable medium of claim 40, wherein the device is a user equipment (UE).

46.	(New) The non-transitory computer-readable medium of claim 40, wherein the first DMRS symbol and the second DMRS symbol are in an aggregated slot.
47.	(New) The non-transitory computer-readable medium of claim 40, wherein the one or more instructions further cause the device to:
transmit, based on the other mapping value, the PTRS to a base station. 

48.	(New) An apparatus comprising:
means for determining that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS meeting or exceeding a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol,
wherein the means for determining that the PTRS will not be transmitted comprises means for determining that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation; and
means for identifying, based at least in part on determining that the PTRS will not be transmitted, another mapping value associated with transmitting the PTRS,
wherein the other mapping value is different from the mapping value, and
wherein the PTRS is transmitted based at least in part on the other mapping value. 

49.	(New) The apparatus of claim 48, wherein the other mapping value is one of a plurality of other mapping values configured on the apparatus.

50.	(New) The apparatus of claim 48, wherein the mapping value is semi-statically configured on the apparatus. 





Allowable Subject Matter
Claims 1, 4-9, 12-16, 31-32, 34 and 36-51 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “determining that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS meeting or exceeding a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol, wherein determining that the PTRS will not be transmitted comprises determining that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation”.  

The closest prior art to Saito et al. (Pub. No.: US 20200228384 A1) teaches a method of wireless communication performed by a wireless communication device (base station apparatus 100 performs radio communication with the user equipment 200, Para. 28, FIG. 1), comprising: determining that a phase-tracking (the required insertion interval of the PTRS is every N symbols, Para. 51, FIG. 7) will not be transmitted (By setting N=2 and X=2, the PTRS is punctured, Para. 51, FIGS. 5 and 7) based at least in part on a mapping value associated with transmitting the PTRS (the required insertion interval of the PTRS is every N symbols, Para. 51, FIG. 7).  
Saito teaches a number of symbol periods from a first demodulation reference signal (DMRS) symbol to a second DMRS symbol (the insertion interval of the RSs including Additional DMRS is an interval of every N+X symbols, Para. 51, FIG. 7).  [the examiner notes that the insertion interval of Additional DMRS is every 4 symbols (N+X symbols = 2+2 symbols), and since the insertion interval of the PTRS is every N symbols (2 symbols), this causes the PTRS at certain N symbols to be punctured with respect to the Additional DMRSs of certain insertion intervals of N+X symbols, where this puncturing suggests type of “comparison” is performed with respect to N symbols of PTRS and certain insertion intervals of N+X symbols of Additional DMRSs].  
Saito fails to teach “a value meeting or exceeding a number of symbol periods from a first symbol to a second symbol”, among other limitations.  


The closest prior art to Kim et al. (Pub. No.: US 20090285193 A1) teaches a signal will not be transmitted (puncture the data information and/or the control information 1, Para. 84, FIG. 7) based at least in part on a value meeting or exceeding a number of symbol periods from a first symbol to a second symbol (If the number of symbols of the control information 2 is greater than the number of resource elements of the first symbol period area, the control information 2 may puncture the control information 1, Para. 84, FIG. 7).  
Saito fails to teach “determining that a phase-tracking reference signal (PTRS) will not be transmitted based at least in part on a mapping value associated with transmitting the PTRS”, “a first demodulation reference signal (DMRS) symbol to a second DMRS symbol, wherein determining that the PTRS will not be transmitted comprises determining that a DMRS symbol is to be muted in a slot associated with a dynamic slot aggregation”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-21-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477